By the Court.
If such a certificate had been granted in the court below, the affirmance of their judgment here would extend to the certificate also. But, when no adjudication of the kind is made in the court below, an original motion for such an adjudication and certificate cannot be entertained in this court. As the present statute contemplates two grades of certificate, (13 Vt. *148375 in the matter of Horace Wheelock) the matter could only be properly determined by the court before whom the trial was had. Under the present statute this court have never made an original adjudication, upon which to predicate such a certificate in either the first or second degree.